Citation Nr: 1420894	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  06-34 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  


FINDING OF FACT

The Veteran's hypertension has been aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided adequate notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The evidence shows and the Veteran does not dispute that he did not have hypertension in service or until years thereafter. 

The Veteran contends that service connection is warranted for hypertension because it was caused or aggravated by his service-connected major depressive disorder.

There are two nexus opinions addressing the etiology of the Veteran's hypertension.  Against the Veteran's claim is a November 2012 VA nexus opinion stating that the Veteran's hypertension was less likely than not caused or aggravated by a service-connected condition.  In support of the opinion, the examiner stated only that there is no relationship between a psychiatric condition and hypertension, as the two are non-related conditions.  The examiner indicated that he reviewed the Veteran's claims file prior to rendering the opinion.

In favor of the Veteran's claim is a November 2013 opinion by another VA examiner, who concluded that the Veteran's hypertension was aggravated by his service-connected psychiatric disability.  The examiner explained that depression and stress can aggravate hypertension and cause elevated blood pressure readings, and that the stress response in the body is mediated by cortisol and elevated cortisol can cause elevated blood pressure.  This opinion was rendered after a complete review of the Veteran's claims file.

The Board concludes that the November 2012 unfavorable VA opinion addressing the etiology of the Veteran's hypertension is inadequate.  As explained in the September 2013 Board remand, the November 2012 VA examiner only provided an opinion as to whether the Veteran's hypertension was caused by his service-connected psychiatric disability and did not address the likelihood that the Veteran's hypertension was aggravated by his service-connected psychiatric disorder.  The only probative opinion of record as to whether the Veteran's hypertension was aggravated by his service-connected psychiatric disability is the November 2013 opinion, which supports a finding that the Veteran's hypertension is aggravated by his psychiatric disability.

Accordingly, the Board concludes that service connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


